United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     December 14, 2005
                         _______________________
                                                                 Charles R. Fulbruge III
                               No. 04-20745                              Clerk
                         _______________________

               MICHAEL SENDEJAS, SR; RUTHIE HERNANDEZ;

                                                     Plaintiffs-Appellants

                              JESUS SENDEJAS

                                                                    Appellant

                                   versus

                        MARITIME ASSOCIATION ILA

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          No. 4:04-CV-613
________________________________________________________________

Before JONES, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

            Jesus Sendejas appeals the district court’s grant of

summary judgment in favor of his brother’s employee pension plan,

Maritime Association ILA (the “Plan”).              Finding no error, we

AFFIRM.

                                 BACKGROUND

            Luis Sendejas was covered under an employee pension plan

until his death in 1991.      In 1996, the Maritime Association-I.L.A.

Pension Plan (the “Plan”) retroactively amended its language to


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
vest all participants in the Plan and guarantee a new survivor

benefit.     Because of the retroactive benefit, Luis Sendejas’s

beneficiaries were eligible to receive about $105,513.     The Plan

did not notify Luis Sendejas’s beneficiaries about their elibility,

however, and no payment was made until Jesus Sendejas, Luis’s

brother, applied for the benefit in 2003.        A week after his

application, the Plan paid Jesus the benefit. Jesus Sendejas filed

suit for equitable restitution under ERISA for the interest on his

brother’s benefit, and he now appeals the district court’s grant of

summary judgment in favor of the Plan.

                             DISCUSSION

            Labeling his claim “unjust enrichment,” Jesus Sendejas

argues that he is entitled to interest on his brother’s benefit,

without regard to fault.      ERISA provides for “other equitable

relief” only when there has been a violation of ERISA or the Plan.

29 U.S.C. § 1132(a)(3) provides that a beneficiary may bring a

civil action

      (A) to enjoin any act or practice which violates any
      provision of this subchapter or the terms of the plan, or
      (B) to obtain other appropriate equitable relief (i) to
      redress such violations or (ii) to enforce any provisions
      of this subchapter or the terms of the plan.

Id.   In construing this section, courts should be “especially

‘reluctant to tamper with [the] enforcement scheme’ embodied in the

statute by extending remedies not specifically authorized by its

text.”     Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S.

204, 209, 122 S. Ct. 708, 712 (2002) (quoting Mass. Mut. Life Ins.

                                 2
Co. v. Russell, 473 U.S. 134, 147, 105 S. Ct. 3085, 3093 (1985)).

            ERISA thus provides that a beneficiary may sue for

appropriate equitable relief if, and only if, there is a violation

of either the Plan or the ERISA statute.   See, e.g., Fotta v. Trs.

of United Mine Workers of Am., 319 F.3d 612, 616 (3d Cir. 2003).

Within a week of applying for benefits, Jesus Sendejas received

them.   Pursuant to the terms of the Plan, beneficiaries are not

entitled to anything until they apply for a benefit.   Accordingly,

the district court correctly concluded that there was no breach of

the Plan.    Further, there is simply no violation of ERISA when a

Plan pays a benefit only upon entitlement.

                             CONCLUSION

            We need not reach the difficult issues latent in this

case, because it is clear that Jesus Sendejas can point to no facts

that demonstrate a breach of the Plan language or the ERISA

statute.    Accordingly, the district court is AFFIRMED.




                                  3